Citation Nr: 1231431	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  11-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for gouty arthritis of all affected joints, to include, but not necessarily limited to, the back, toes, fingers, knees, shoulders, and ankles.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1951 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his gouty arthritis of the back, toes, and fingers.  The July 2006 rating decision also denied the Veteran's claims for service connection for arthritis of the right ankle, right shoulder, and left knee

As also explained on previous remand, the Board has rephrased the issue as stated on the title page for the following reasons. 

In June 1971, the RO granted the Veteran's claim for service connection for gouty arthritis.  No specific joints were listed in the grant.  Subsequently, in an unrelated July 2003 rating decision, the RO changed the description of the Veteran's service-connected "gouty arthritis" to "gouty arthritis of the back, fingers, and toes," as those were the joints mentioned in the June 1971 rating decision. 

In January 2006, the Veteran filed a claim for an increased rating for his service-connected arthritis.  Specifically, the Veteran indicated that he was now suffering from arthritis in his right shoulder, right ankle, and left knee.  In March 2006, the Veteran clarified that he had been suffering from pain in his back, both hands, both ankles, both feet, his right shoulder, and his right knee, for many years, which he believed was due to his service-connected gout.  In a June 2006 rating decision, in determining that the Veteran's new claims were for joints other than those currently associated with his service-connected gout, the RO rephrased the Veteran's claims as ones for service connection for right shoulder, left knee, and right ankle arthritis.

Thus, following a timely notice of disagreement, issuance of a statement of the case, and filing of a formal appeal, the three issues certified to the Board were: entitlement to service connection for a right ankle disability, a left knee disorder, and a right shoulder disability. 

However, in March 2010, the Board found that because the Veteran was already generally service-connected for gouty arthritis, it followed that he was also already service-connected for gout of his right ankle, left knee, and right shoulder, as those joints had the possibility of being affected by gout throughout the lifetime of the disorder.  Thus, the Board determined that the Veteran's claim for increased rating encompassed all joints that might be affected by his service-connected gout and the claim was re-characterized as one for an increased rating for gout, to include all affected joints, as stated on the title page. 

The Board then remanded the claim for additional development in March 2010 and in November 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2011). 38 U.S.C.A. § 7107(a)(2)  (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran did not have active gout, his gout was not productive of a definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year, and there were no chronic residuals manifested by limitation of motion of the specific joints.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2006 letter, sent prior to the initial June 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a July 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

The Board notes that, while the July 2006 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2006 letter was issued, the Veteran's claim was readjudicated in the March 2007 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran provided treatment records from Dr. S.M. that he wanted considered.  No further efforts to procure records from Dr. S.M. is warranted.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.   Additionally, the Veteran was afforded VA examinations in February 2006, July 2007, May 2010, and December 2011 in order to adjudicate his increased rating claim.  The Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claim was remanded in March 2010 and in November 2011 in order to issue an appropriate statement of the case and to afford the Veteran VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran contends that his gout has increased in severity such that he has pain in his back, toes, fingers, knees, shoulders, and ankles.  In statements to the Board and at his most recent VA examination in December 2011, the Veteran has consistently alleged that his current pain and arthritic symptoms of multiple joints are due to his service-connected gout.  Thus, he contends that he should either receive a higher rating for gout or each affected joint should be rated separately. 

Under 38 C.F.R. § 4.71a, gout is rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under DC 5002, for active gout, a 20 percent rating is warranted where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  A 60 percent rating is assigned for signs and symptoms that are less than 100 percent, but that include weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for gout with constitutional manifestations associated with active joint involvement, totally incapacitating.  For chronic residuals of gout, the residuals such as limitation of motion or ankylosis will be rated under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

Turning to the evidence of record, private treatment records beginning one year prior to the appeal period beginning January 2006 reflect that the Veteran was treated for arthritis of the left knee and tendinitis of the right ankle.

On February 2006 VA examination, the Veteran reported that initially, his gout affected his bilateral great toes and right ankle.  He was not taking any prophylactic therapy for his gout.  He reported taking Mobic 15 milligrams for his arthritis and gout.  He denied having any acute attacks of gout.  He had daily pain in the right ankle.  The pain was aching and was sharp with weight on the joint.  His ankle had become persistently swollen, slightly warm to the touch, and deformed.  He had a lot of stiffness in the ankle and it would give out on him when he stepped on uneven surfaces.  With regard to his great toes, he denied having any acute gout attacks in a long time.  There was no functional limitation.  At times, he would experience a burning sensation.  The pain would resolve on its own.  The examiner concluded that the Veteran's gout did not affect his lumbar spine.  On physical examination, the right ankle was enlarged significantly, with swelling and popping.  There was limitation of motion of the ankle.  Examination of the feet showed mild hallux valgus, bilaterally, with no significant swelling, erythema, or deformity of either foot.  Laboratory studies showed a uric acid level of 4.9, which was normal.  X-ray of the feet was normal.  The diagnosis was gout, not currently in flare-up, and no current evidence of chronic changes secondary to gout.  The examiner stated that she could not confirm whether the Veteran was having any gout flare-ups since she did not have the medical records and from his history, it did not sound like he was having any gouty attacks. 

In April 2006, the Veteran's spouse submitted a statement that she noticed that the Veteran's shoulders, knees, and ankles began to hurt and swell in 1959.  Since 2002, he had trouble tying his shows, lifting his legs to put on his paints, and had trouble bending at the knees and lifting above his shoulders.  He had trouble walking and limped.

In May 2007, the Veteran's physician submitted a statement that the Veteran's bilateral knee arthritis and right ankle degenerative joint disease were suggestive of a long-term progressive disease that was within a reasonable probability to have existed since 1970, given the character of his complaints in the service treatment records.  

On July 2007 VA examination, the Veteran reported a variety of joint pain and problems that began in 1957.  He reported that his right shoulder ached constantly with flare-ups.  He had undergone steroid injections for pain relief.  He reported pain in the left knee that was constant, with daily worsening.  There was sharp pain with certain movements that was momentary.  He reported pain in the right ankle, the ankle was always swollen.  Physical examination resulted in a diagnosis of gouty arthritis of the bilateral toes, with no other documentation to support gout in the other joints during or after service.  The examiner reviewed the claims file and noted that since the initial diagnosis of gout in 1960, there had been no indication of gout on uric acid testing.  However, there was indication in 1976 that the Veteran had minimal osteoarthritis of the right knee.  An October 1970 record had shown a history of migratory chronic recurrent polyarthritis, without any objective findings.  Treatment for pain in the left knee, right ankle, and right shoulder began in 2002.  The other diagnoses were subjective migratory polyarthralgia, with no objective findings currently, right shoulder impingement syndrome and rotator cuff syndrome with acromioclavicular osteoarthritis, onset after military service consistent with aging, left knee tricompartmental osteoarthritis, onset after military service and consistent with natural aging, and right ankle osteoarthritis, onset after military service consistent with ageing and congenital development.  There was no objective evidence to demonstrate gout in the shoulders, knees, or ankles.  The examiner further explained that osteoarthritis was neither migratory nor inflammatory and was caused by age or trauma.

On May 2010 VA examination, the Veteran reported incapacitating episodes of the right shoulder occurring twice for four to six days in the previous year.  He stated that when his knees were aching, he had trouble getting his pants on.  When his back and shoulder hurt, it interfered with toileting.  He reported that while in service, he was diagnosed with gouty arthritis of the big toes, ankles, knees, and back.  His last flare-up of gout was in the 1960s.  With regard to his lumbar spine, he had symptoms of pain, stiffness, weakness, fatigability, lack of endurance, and incapacitation.  During a flare, he felt that he could not do anything or get up.  The pain level would be 7/10, occurring one time per month, lasting six to eight days.  The pain was located in the midline.  With regard to his left and right foot, he reported that he had been diagnosed with gout of the big toes of both feet in service, right worse than left.  He had subjective symptoms of swelling and inflammation lasting for several days and then resolving.  There was usually a little swelling all the time.  The last inflammation was a few months previously.  Six to eight times per year, he would have flare-ups that would last four to five days.  He did not use any medications.  He would use a cold or hot pack and his foot would feel like it was on fire.  With regard to his hands, he reported that he was diagnosed with gouty arthritis of the joints of the fingers while in service.  He reported having gouty flares of the fingers about 8 times per year lasting three to four days.  He did not normally have trouble with his hands.  During a flare, the hands would feel hot or chilled.  He would have decreased strength and dexterity in the hands.  Normally, he had no pain.  With regard to his knees, he reported that the pain began a few years following service.  He had symptoms of knee pain.  When he stood up, the knees would not want to hold him up.  He had flare-ups six to eight times per year.  With regard to his right ankle, he reported that he had symptoms once per month.  When the ankle swelled, he could not walk on it.  The ankle would give way.  He had flares once per month, lasting six to eight days due to pain and giving way.  With regard to his right shoulder and right wrist, he reported gouty attacks six to eight times per year.  He had trouble picking things up and lifting things above shoulder level.  Physical examination resulted in the following diagnoses:  no objective findings to support a diagnosis of gout in the back, hands, feet, knees, right ankle, right shoulder, or right wrist.  Such was based on physical examination as well as X-ray examination of the joints.  Moreover, there was no indication that the Veteran's service-connected gout had caused or aggravated his back disability, hallux valgus deformity of the feet, or knee disabilities.

In April 2011, the Veteran stated that due to the arthritis in his back, he was unable to sleep in his bed.  

In July 2011, the Veteran's private physician submitted a statement that the Veteran had been under his care since 2004.  Since then, he has treated him for multiple arthralgia, including pain in the left hip and lumbar spine with X-ray evidence of degenerative changes at those joints.  Even though he had a history of gouty arthritis with more recent normal uric acid levels, it would be possible to have normal uric acid levels at this stage of the disease and to have chronic gouty polyarticular arthropathy from the previous years of gouty attacks.  Therefore, it was as likely as not that his previous gouty arthralagias while in service had lead to the arthralgias he experienced currently.

On December 2011 VA examination, the Veteran reported that he used a cane for bilateral knee and right ankle pain and balance problems.  He denied any acute medical care or incapacitating episodes of gouty arthritis or joint pain in the last one to two years.  He had more pain in the knees and right ankle.  He felt that he had gouty arthritis and no other kind of arthritis.  He had difficulty walking, climbing stairs, and stepping onto the curb.  He could not sleep in a bed due to low back pain.  He reported flare-ups of the toes about six times per year for which he did not seek medical attention.  The flare-ups would last for about three days.  He would take Ultram and soak his feet.  The symptoms during flare-ups were that the toes were hot and felt like they were burning.  There was diminished dorsi and plantar flexion of the right foot that was due to an unrelated right ankle disability.  There was no painful motion, edema, weakness, instability or tenderness of the feet and toes.  There was no objective evidence of gouty arthritis or tophaceous gout of the feet or great toes.  The Veteran's uric acid level was 5.1.  Physical examination and review of X-rays resulted in the finding of gouty arthritis in remission.  In finding that there was no evidence of current gouty arthritis, or that the Veteran suffered from chronic gouty polyarticular arthropathy as his private physician stated, the examiner explained that the Veteran did not have the manifestations to support either diagnosis.  

In that regard, the VA examiner explained that typical attacks of gouty arthritis were characterized by pain, redness, and swelling.  Maximal severity of the attack was usually reached within 12 to 24 hours.  Complete resolution of the attacks almost always occurred within a few days to several weeks, even in untreated individuals.  At least eight percent of initial attacks involved a single joint, most often at the base of the great toe or the knee.  Palpable tophaceous deposits were common in polyarticular gout, as with this Veteran.  Progression of gout to the chronic tophaceous gout stage was less frequent among compliant patients with primary gout.  The criteria for a diagnosis of gout included a classic history with the presence of a visible or palpable tophacous lesions, hyperuricemia and subcortical bone cysts apparent on plain radiograph, ultrasound examination displaying typical features of synovial tophaceous deposits, or MRI examination identifying gouty erosions.  The diagnosis was most secure when supported by visualization of uric acid in a sample of fluid aspirated from an affected joint.  Chronic gouty arthropathy was characterized by bony erosions and deformities, accompanied by tophaceous, tophi meaning solid collections of urate, usually visible and/or palpable but not painful or tender, on the ears, soft tissues, articular structures, bursae and bone.  Tophi were yellow or white in color.  Taking that information into consideration, physical examination did not support a diagnosis of any currently active gouty arthritis or evidence that the Veteran suffered from chronic gouty arthropathy of the joints due to years of gouty attacks.  Rather, the diagnoses of the Veteran's joints were as follows: right ankle degenerative joint disease with subtalar arthritis, lumbar degenerative disc disease L1-2, L4-5, bilateral knees tricompartmental degenerative joint disease, right shoulder impingement syndrome, bilateral shoulder acromioclavicular joint arthritis, and bilateral hallux valgus deformity.  All of the diagnoses were concluded to have no clinical correlation to his gouty arthritis in remission or to his service, but were rather due to such causes as natural aging.

In this case, the Board finds that a higher rating or a separate rating for gouty residuals is not warranted.  First, the competent and probative evidence weighs against a finding that, at anytime during the appeal period, the Veteran suffered from active gout such that a rating higher than 20 percent based upon the active process would be warranted.  Rather, on all VA examinations, the Veteran denied having gouty attacks and physical and X-ray examination lead to the conclusion that he did not suffer from active gouty arthritis.  Moreover, there was no indication that any gouty attacks resulted in a definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year, as is necessary for a higher 40 percent rating.  Although the Veteran reported that he had gouty attacks of various joints that led to multiple incapacitating exacerbations per year, it appears to the Board that his complaints were instead related to his nonservice-connected joint disabilities and that the episodes he described were not in fact gouty attacks.  The Board draws that conclusion when taking into consideration the VA examiners' opinions that despite the Veteran's reports of symptoms, physical examination did not result in a finding of active gouty arthritis.  

With regard to whether the Veteran suffers from chronic residuals of gout to be rated based upon limitation of motion of the joints, an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places greater probative weight on the December 2011 VA examiner's opinion that the Veteran does not suffer from active gouty arthritis or gouty polyarticular arthropathy related to previous gout attacks, rather than on the July 2011 private opinion that his years of gout resulted in gouty polyarticular arthropathy and the arthralgias he experiences in his joints.  Such is the case because the July 2011 private physician did not provide any evidence, to include descriptions on physical examination, to support the conclusion that the Veteran had been diagnosed with gouty polyarticular arthropathy or that he currently suffered from gouty arthritic attacks.  Instead, the private medical records demonstrate only diagnoses and treatment for degenerative arthritis.  There is no indication that the Veteran had in fact suffered from gouty attacks of the left hip, spine, or other joints that would, as the physician suggests, be severe enough to lead to gouty polyarticular arthropathy, especially in light of the December 2011 medical definitions.  Thus, the Board finds that the opinion is of less probative weight.  On the other hand, the December 2011 VA examiner explained how gouty attacks and gouty polyarticular arthropathy were diagnosed, reviewed the private opinion, conducted thorough physical examination, and reviewed the claims file, including multiple X-rays and other testing, and determined that there was no evidence of either condition.  Specifically, there was no indication of bony erosions, deformities or tophaceous.  Thus, the July 2011 private opinion was reviewed but not given weight by the VA examiner.  The Board notes that the December 2011 VA examiner's finding comports with the other VA examinations of record, none of which found evidence of active gouty process or gouty arthritis currently affecting the Veteran's joints.  Rather, it did not appear as though he had suffered from a true gouty attack in many years.  His arthritis was determined to be degenerative and unrelated to the gouty process.

The competent and credible lay evidence is outweighed by the probative VA medical evidence.  Gouty arthritis is a complex disease process that requires medical expertise to accurately diagnose the condition, identify manifestations, and assess the severity of such manifestations.  Accordingly, the Board finds that because the evidence weighs against a finding that the Veteran suffers from chronic residuals of gout that affects individual joints, separate ratings based upon limitation of motion are not for application in this case.  Therefore, the claim for increased rating for gout must be denied.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that his service-connected gout alone has caused him to be unemployable.  Therefore, the Board finds that the Veteran's service-connected gout does not render him unemployable. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected gout with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, a rating in excess of 20 percent has not been warranted for the Veteran's gout.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

A rating in excess of 20 percent for gouty arthritis of all affected joints is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


